DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    JACK DELEO and AMY DELEO,
                            Appellants,

                                      v.

           FEDERATED NATIONAL INSURANCE COMPANY,
                          Appellee.

                               No. 4D20-1094

                               [August 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerard Joseph Curley, Judge; L.T. Case No.
502016CA013044AXXXMB.

   Daniel A. Norton of Shochet Law Group, Boynton Beach, for appellants.

   Christopher L. Kirwan of Kirwan Spellacy & Danner, P.A., Fort
Lauderdale, and Warren B. Kwavnick of Cooney Trybus Kwavnick Peets,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the
appellate court can not properly resolve the underlying factual issues so
as to conclude that the trial court’s judgment is not supported by the
evidence or by an alternative theory [and] [w]ithout knowing the factual
context, neither can an appellate court reasonably conclude that the trial
judge so misconceived the law as to require reversal.”).

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.